

116 HR 8452 IH: Protect Brave Whistleblowers Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8452IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. Gabbard introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify certain offenses related to espionage, and for other purposes.1.Short titleThis Act may be cited as the Protect Brave Whistleblowers Act of 2020.2.Espionage Act reform(a)Gathering, transmitting, or losing defense informationSection 793 of title 18, United States Code, is amended—(1)in subsection (a), by striking with intent or reason to believe and inserting with specific intent;(2)in subsection (b)—(A)by striking or reason to believe; and(B)by inserting that has been properly classified that is after of anything;(3)in subsection (c), by inserting that has been properly classified that is after of anything;(4)in subsection (d), by inserting after willfully each place it appears the following: , and with specific intent to injure the United States or advantage any foreign nation,; and (5)in subsection (e), by inserting after willfully each place it appears the following: , and with specific intent to injure the United States or advantage any foreign nation,.(b)Disclosure of classified informationSection 798(a) of title 18, United States Code, is amended by inserting after knowingly and willfully the following: , and with specific intent to injure the United States or advantage any foreign nation,.(c)Authority To disclose informationSection 798(c) of title 18, United States Code, is amended by striking furnishing, and all that follows and inserting the following: “furnishing of information to—(1)any Member of the Senate or the House of Representatives;(2)a Federal court, in accordance with such procedures as the court may establish;(3)the inspector general of an element of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), including the Inspector General of the Intelligence Community;(4)the Chairman or a member of the Privacy and Civil Liberties Oversight Board or any employee of the Board designated by the Board, in accordance with such procedures as the Board may establish;(5)the Chairman or a commissioner of the Federal Trade Commission or any employee of the Commission designated by the Commission, in accordance with such procedures as the Commission may establish; (6)the Chairman or a commissioner of the Federal Communications Commission or any employee of the Commission designated by the Commission, in accordance with such procedures as the Commission may establish; or(7)any other person or entity authorized to receive disclosures containing classified information pursuant to any applicable law, regulation, or executive order regarding the protection of whistleblowers..(d)Testimony of purpose(1)In generalChapter 37 of title 18, United States Code, is amended by adding at the end the following: 799A.Testimony of purposeA defendant charged with an offense under section 793 or 798 shall be permitted to testify about their purpose for engaging in the prohibited conduct.799B.Affirmative defenseIt is an affirmative defense to a charge under section 793 or 798 that the defendant engaged in the prohibited conduct for the purpose of disclosing to the public—(1)any violation of any law, rule, or regulation; or(2)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety..(2)Clerical amendmentThe table of sections for chapter 37 is amended by adding at the end the following: 799A. Testimony of purpose. 799B. Affirmative defense..